DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 15, filed 07/29/2022, with respect to allowability of the application have been fully considered but are not persuasive.
The Examiner respectfully disagrees with Applicant’s assertion that “all pending claims are in condition for allowance”. The modified scope of the claims necessitates further search and consideration. Upon further search and consideration, the limitations of the amended independent claims are taught by Burema and Peters, as will be discussed in the new 35 USC 103 rejection(s) below. Further, the amendments have introduced additional antecedent basis concerns, as is discussed in the below 35 USC 112(b) rejection(s).

Claim Objections
Claims 16-17 objected to because of the following informalities:
In claim 16, “intime” should be “in time”
In claim 17, “tothe” should be “to the”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two or more emitters".  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for “the two or more emitters” appears to have been removed by amendment.
Claims 2-16 and 21 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-16 and 21 are rejected under similar reasoning as claim 1 above.
In claim 7, it is unclear if “the emitter” is the same as “the first emitter” due to the amendments made to independent claim 1, upon which claim 7 is dependent. For the purposes of this examination, the limitation will be interpreted as being directed towards “the first emitter”. Further, there is a lack of antecedent basis for "the corresponding action". For the purposes of this examination, the limitation will be interpreted as being directed towards “the first action”.
Claim 10 recites the limitation "the subset of agricultural objects".  There is insufficient antecedent basis for this limitation in the claim. However, the Examiner notes that antecedent basis does exist for “the subset of indexed agricultural objects”; for the purposes of this examination, the limitation will be interpreted as such.
Claim 11 is dependent upon claim 10 and therefore inherits the above-described deficiencies. Accordingly, claim 11 is rejected under similar reasoning as claim 10 above.
Claim 11 recites the limitation "the predetermined location".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation will be interpreted as “a predetermined location”.
Claim 13 recites the limitation "the subset of agricultural objects".  There is insufficient antecedent basis for this limitation in the claim. However, the Examiner notes that antecedent basis does exist for “the subset of indexed agricultural objects”; for the purposes of this examination, the limitation will be interpreted as such.
Claim 14 is dependent upon claim 13 and therefore inherits the above-described deficiencies. Accordingly, claim 14 is rejected under similar reasoning as claim 13 above.
Claim 14 recites the limitation "the two or more emitters".  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for “the two or more emitters” appears to have been removed by amendments to independent claim 1, upon which claim 14 depends.
In claim 15, it is unclear if “the emitter” is the same as “the first emitter” due to the amendments made to independent claim 1, upon which claim 7 is dependent. For the purposes of this examination, the limitation will be interpreted as being directed towards “the first emitter”.
Claim 17 recites the limitation "the two or more emitters".  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for “the two or more emitters” appears to have been removed by amendment.
Claims 18-20 and 22 are dependent upon claim 17 and therefore inherit the above-described deficiencies. Accordingly, claims 18-20 and 22 are rejected under similar reasoning as claim 17 above.
In claim 20, it is unclear if “the agricultural object” is the same as “the detected agricultural object” of claim 17. For the purposes of this examination, the limitation will be interpreted as being directed towards “the detected agricultural object”.
Claim 21 recites the limitation "the two or more emitters".  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for “the two or more emitters” appears to have been removed by amendments to independent claim 1, upon which claim 21 depends.
Claim 22 recites the limitation "the two or more emitters".  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for “the two or more emitters” appears to have been removed by amendments to independent claim 17, upon which claim 22 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 17-20, 23-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema et al. (US 2014/0303814 A1), hereinafter Burema, in view of Peters (US 2020/0242754 A1).

Regarding claim 1, Burema teaches a method, comprising:
receiving data representing a subset of indexed agricultural objects with each of the indexed agricultural objects having a previously determined location,
Burema teaches ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, shown below, shows that the aerial farm robot receives data representing Field 12, a subset of the agricultural objects on the farm. The Examiner has interpreted "Field 12" as a field given the index number of 12. Burema further teaches ([0184]): "The control system uses a farm map with delineated fields, roads, buildings, etc. Each field corresponds to a physical continuous plot of arable land... The system operator can interactively edit the map to define field borders... As the base of this component, we use the Google Maps engine, but any other advanced GIS system can also be used."

    PNG
    media_image1.png
    251
    680
    media_image1.png
    Greyscale


receiving data representing one or more actions to be performed relative to the subset of indexed agricultural objects;
Burema teaches ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, shown above, shows that the aerial farm robot receives data representing the one or more action of broadcast spraying relative to the subset of agricultural objects of Field 12.
detecting an agricultural object in association with one or more sensors of the agricultural delivery system,
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
selecting a first emitter from the two or more emitters to perform a first action;
Burema teaches ([0056]): "Toolsets 330 can be attached and detached depending on the farming tasks to be performed by the aerial farm robot." Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of selecting two or more emitters. FIG. 14, shown below, depicts a configuration where a sprayer is used to perform spraying. Further, Table 1 lists four different toolsets for Spraying, Planting, Localized Variable Depth Fertilizing, and Broadcast Fertilizing/Top Dressing.

    PNG
    media_image2.png
    710
    808
    media_image2.png
    Greyscale

However, Burema does not outright teach the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system, determining a spatial position of the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, identifying a first action to be performed in association with the detected agricultural object, and causing the first emitter to perform the first action to emit an amount of an agricultural projectile to intercept the detected agricultural object at the spatial position. Peters teaches an apparatus for plant management, comprising:
maneuvering the agricultural delivery system about multiple agricultural objects, the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system;
Peters teaches ([0063]): "Then the information of the locations of the weeds can be used by a second platform, for example a robotic land vehicle that goes to the locations of the weeds and controls them, for example by applying a chemical spray at that location or mechanically extracting the weed - for example."
and determining a spatial position of the detected agricultural object;
Peters teaches ([0053]): "Preferably, the processing unit is configured to analyse the at least one image to determine a location of the plant, in particular the weed, in the at least one image."
determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object,
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
and indexing the detected agricultural object if the detected agricultural object has not been indexed;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
identifying a first action to be performed in association with the detected agricultural object;
Peters teaches ([0038]): "In other words, it can be determined if the plant is a crop plant or is a weed, and this information used to determine if the plant should be controlled… Also, if the weed is disruptive to the yield of the crop and but is attractive to beneficial insects then a decision can be made to control the weed by weed control technology to kill the weed but not kill the insects, which will then move to a different plant. However, a disruptive weed that is also attractive to detrimental insects can be controlled by insect control technology and also controlled by weed control technology."
and causing the first emitter to perform the first action to emit an amount of an agricultural projectile to intercept the detected agricultural object at the spatial position.
Peters teaches ([0038]): "In other words, it can be determined if the plant is a crop plant or is a weed, and this information used to determine if the plant should be controlled… Also, if the weed is disruptive to the yield of the crop and but is attractive to beneficial insects then a decision can be made to control the weed by weed control technology to kill the weed but not kill the insects, which will then move to a different plant. However, a disruptive weed that is also attractive to detrimental insects can be controlled by insect control technology and also controlled by weed control technology." Peters further teaches ([0063]): "Then the information of the locations of the weeds can be used by a second platform, for example a robotic land vehicle that goes to the locations of the weeds and controls them, for example by applying a chemical spray at that location or mechanically extracting the weed - for example."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema to incorporate the teachings of Peter to provide maneuvering the agricultural delivery system about multiple agricultural objects, the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system, determining a spatial position of the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, identifying a first action to be performed in association with the detected agricultural object, and causing the first emitter to perform the first action to emit an amount of an agricultural projectile to intercept the detected agricultural object at the spatial position. Burema and Peters are directed towards the similar pursuit of plant management, and incorporating the teachings of Peters beneficially allows for a determination of whether or not a plant should be controlled with insecticide or herbicide. As indicated by Peters ([0038), this beneficially allows for the removal of detrimental weeds while preserving potentially beneficial insects (or removing both detrimental insects and detrimental weeds, should the situation require it).

Regarding claim 2, Burema and Peters teach the aforementioned limitations of claim 1. Burema further teaches:
each indexed agricultural objects are individually associated with data representing an identifier, the data representing each of the agricultural objects being indexed into a data repository.
Burema teaches in FIG. 31, shown below, a service map in which bands/rows of a particular field or block are associated numerical identifiers indexed within an online data repository.

    PNG
    media_image3.png
    790
    778
    media_image3.png
    Greyscale


Regarding claim 3, Burema and Peters teach the aforementioned limitations of claim 2. Burema further teaches:
receiving the data representing each of the indexed agricultural objects from a remote precision agricultural management platform including one or more processors configured to analyze sensor data captured from the one or more sensors.
Burema teaches ([0167]): "The farm control system includes land-based components communicating with on-board components over a communication network. The land-based components represent a classic Web architecture with a browser-based front-end, application server back-end, and a database." Burema further teaches ([00169]): "As shown in FIG. 26, the backend includes the following semi-independent modules." Regarding the modules, Burema even further teaches ([0174]): "Mapping module - responsible for defining fields, patches, locations of obstacles and infrastructure elements. We can also allow for enriching cartographical information using aerial farm robots equipped with video or photo cameras and additional sensors." Burema still further teaches ([0191]): "The scheduling module of the control system deals with splitting fields into aerial farm robot missions and assigning the missions to appropriate aerial farm robots." While Burema does not directly teach the presence of a processor within the farm control system, one of ordinary skill in the art would certainly understand that at least one computer processor would be inherently present in the front-end, back-end, and/or database of the land-based components.

Regarding claim 5, Burema and Peters teach the aforementioned limitations of claim 1. Burema further teaches:
detecting the agricultural object in association with the one or more sensors comprises: generating image data of the agricultural object to form an imaged agricultural object;
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
correlating the imaged agricultural object to data representing an indexed agricultural object in the subset of agricultural objects;
Burema teaches ([0174]): "Mapping module - responsible for defining fields, patches, locations of obstacles and infrastructure elements. We can also allow for enriching cartographical information using aerial farm robots equipped with video or photo cameras and additional sensors. It will be possible to add new layers to the farm map: infrared view, insect distribution, humidity, etc."
and identifying the imaged agricultural object as one of the indexed agricultural object(s).
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."

Regarding claim 6, Burema and Peters teach the aforementioned limitations of claim 1. Burema further teaches:
detecting the agricultural object in association with the one or more sensors comprises: generating image data of the agricultural object to form an imaged agricultural object;
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
and correlating a spatial position of the imaged agricultural object relative to a position of the first emitter.
Burema teaches ([0206]): "Note that one active run can span several service bands. An aerial farm robot sends a data record to the control system containing the coordinates of the point where the filler had run out." FIG. 14, shown above, shows a sample mission plan execution logic where it is shown that a sprayer is used to spray segments of crops along a path specified by the map.

Regarding claim 7, Burema and Peters teach the aforementioned limitations of claim 6. Burema further teaches:
causing the emitter configured to perform the corresponding action comprises: aligning the emitter to the spatial position;
Burema teaches ([0174]): "Mapping module - responsible for defining fields, patches, locations of obstacles and infrastructure elements. We can also allow for enriching cartographical information using aerial farm robots equipped with video or photo cameras and additional sensors. It will be possible to add new layers to the farm map: infrared view, insect distribution, humidity, etc." Burema further teaches ([0186]): "When the control system starts executing a service order, it has to split a field or block into bands in the case of spraying and fertilizing… and allocate aerial farm robots to those bands or rows."  Burema even further teaches ([0206]): "Note that one active run can span several service bands. An aerial farm robot sends a data record to the control system containing the coordinates of the point where the filler had run out." Thus, the robot and attached emitter are aligned to the spatial position when assigned bands or rows for spraying/fertilizing by the control system.
and triggering propulsion of the agricultural projectile to intercept the agricultural object.
Burema teaches  in FIG. 14 (shown above) a sample mission plan execution logic where it is shown that a sprayer activated to spray segments of crops

Regarding claim 17, Burema teaches a system comprising:
a memory including executable instructions;
Burema teaches ([0194]): "In this example, the aerial farm robot path to a block, its active run, and its flight path back are internally represented as a waypoints sequence or waypoint program. This sequence is generated by the control system automatically and loaded into the aerial farm robot's "memory" before it leaves for a service run."
and a processor, responsive to executing the instructions, is configured to: receive data representing a subset of indexed agricultural objects with each of the indexed agricultural objects having a previously determined location,
Burema teaches ([0048]): "An aerial farm robot is a semi-autonomous multi- or single-rotor unmanned aerial vehicle (UAV) that can fly and execute at least some tasks autonomously using its built-in central processing unit (CPU) in conjunction with a series of sensors..." Burema further teaches  ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, included above, shows that the aerial farm robot receives data representing Field 12, a subset of the agricultural objects on the farm. The Examiner has interpreted "Field 12" as a field given the index number of 12. Burema even further teaches ([0184]): "The control system uses a farm map with delineated fields, roads, buildings, etc. Each field corresponds to a physical continuous plot of arable land... The system operator can interactively edit the map to define field borders... As the base of this component, we use the Google Maps engine, but any other advanced GIS system can also be used."
receive data representing one or more actions to be performed relative tothe subset of indexed agricultural objects;
Burema teaches ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, shown above, shows that the aerial farm robot receives data representing Field 12, a subset of the agricultural objects on the farm.
detect an agricultural object in association with one or more sensors of the agricultural delivery system,
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
select a first emitter from the two or more emitters to perform the first action;
Burema teaches ([0056]): "Toolsets 330 can be attached and detached depending on the farming tasks to be performed by the aerial farm robot." Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of selecting two or more emitters. FIG. 14, shown above, depicts a configuration where a sprayer is used to perform spraying. Further, Table 1 lists four different toolsets for Spraying, Planting, Localized Variable Depth Fertilizing, and Broadcast Fertilizing/Top Dressing.
However, while Burema does teach that the fields can be divided into blocks within a field planted with different crops ([0184]) and that the camera is capable of optical plant recognition ([0051]), Burema does not teach agricultural objects comprising a botanical object, maneuvering the agricultural delivery system about multiple agricultural objects, the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system, determining a spatial position of the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, identifying  a first action to be performed in association with the detected agricultural object, and causing the first emitter to perform the first action to emit an amount of an agricultural projectile to intercept the detected agricultural object at the spatial position. Peters teaches an apparatus for plant management, comprising:
wherein an agricultural object comprises a botanical object;
Peters teaches ([0011]): "The input unit is configured to provide the processing unit with at least one image of a field. The processing unit is configured to analyse the at least one image to determine information relating to a plant that is present… If the determination is made that the plant is to be controlled by the plant control technology, the output unit is configured to output information useable to activate the plant control technology."
maneuver the agricultural delivery system about multiple agricultural objects, the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system;
Peters teaches ([0063]): "Then the information of the locations of the weeds can be used by a second platform, for example a robotic land vehicle that goes to the locations of the weeds and controls them, for example by applying a chemical spray at that location or mechanically extracting the weed - for example."
and determine a spatial position of the detected agricultural object;
Peters teaches ([0053]): "Preferably, the processing unit is configured to analyse the at least one image to determine a location of the plant, in particular the weed, in the at least one image."
determine whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, 
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
and indexing the detected agricultural object if the detected agricultural object has not been indexed;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
identify a first action to be performed in association with the detected agricultural object;
Peters teaches ([0038]): "In other words, it can be determined if the plant is a crop plant or is a weed, and this information used to determine if the plant should be controlled… Also, if the weed is disruptive to the yield of the crop and but is attractive to beneficial insects then a decision can be made to control the weed by weed control technology to kill the weed but not kill the insects, which will then move to a different plant. However, a disruptive weed that is also attractive to detrimental insects can be controlled by insect control technology and also controlled by weed control technology."
and causing the first emitter to perform the first action to emit an amount of an agricultural projectile to intercept the detected agricultural object at the spatial position.
Peters teaches ([0038]): "In other words, it can be determined if the plant is a crop plant or is a weed, and this information used to determine if the plant should be controlled… Also, if the weed is disruptive to the yield of the crop and but is attractive to beneficial insects then a decision can be made to control the weed by weed control technology to kill the weed but not kill the insects, which will then move to a different plant. However, a disruptive weed that is also attractive to detrimental insects can be controlled by insect control technology and also controlled by weed control technology." Peters further teaches ([0063]): "Then the information of the locations of the weeds can be used by a second platform, for example a robotic land vehicle that goes to the locations of the weeds and controls them, for example by applying a chemical spray at that location or mechanically extracting the weed - for example."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema to incorporate the teachings of Peter to provide agricultural objects comprising a botanical object, maneuvering the agricultural delivery system about multiple agricultural objects, the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system, determining a spatial position of the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, identifying  a first action to be performed in association with the detected agricultural object, and causing the first emitter to perform the first action to emit an amount of an agricultural projectile to intercept the detected agricultural object at the spatial position. Burema and Peters are directed towards the similar pursuit of plant management, and incorporating the teachings of Peters beneficially allows for a determination of whether or not a plant should be controlled with insecticide or herbicide. As indicated by Peters ([0038), this beneficially allows for the removal of detrimental weeds while preserving potentially beneficial insects (or removing both detrimental insects and detrimental weeds, should the situation require it).

Regarding claim 18, Burema and Peters teach the aforementioned limitations of claim 17. Burema further teaches:
each indexed agricultural object is associated with data representing an identifier, the data representing each of the agricultural objects being indexed into a data repository.
Burema teaches in FIG. 31, shown above, a service map in which bands/rows of a particular field or block are associated numerical identifiers indexed within an online data repository.

Regarding claim 19, Burema and Peters teach the aforementioned limitations of claim 18. Burema further teaches:
a subset of the instructions is configured to cause the processor to: receive the data representing each of the indexed agricultural objects from a remote precision agricultural management platform including one or more processors configured to analyze sensor data captured from the one or more sensors.
Burema teaches ([0167]): "The farm control system includes land-based components communicating with on-board components over a communication network. The land-based components represent a classic Web architecture with a browser-based front-end, application server back-end, and a database." Burema further teaches ([00169]): "As shown in FIG. 26, the backend includes the following semi-independent modules." Regarding the modules, Burema even further teaches ([0174]): "Mapping module - responsible for defining fields, patches, locations of obstacles and infrastructure elements. We can also allow for enriching cartographical information using aerial farm robots equipped with video or photo cameras and additional sensors." Burema still further teaches ([0191]): "The scheduling module of the control system deals with splitting fields into aerial farm robot missions and assigning the missions to appropriate aerial farm robots." While Burema does not directly teach the presence of a processor within the farm control system, one of ordinary skill in the art would certainly understand that at least one computer processor would be inherently present in the front-end, back-end, and/or database of the land-based components.

Regarding claim 20, Burema and Peters teach the aforementioned limitations of claim 17. Burema further teaches:
a subset of the instructions to detect the agricultural object in association with the one or more sensors causes the processor to: generate image data of the agricultural object to form an imaged agricultural object;
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
correlate the imaged agricultural object to data representing an indexed agricultural object in the subset of agricultural objects; 
Burema teaches ([0174]): "Mapping module - responsible for defining fields, patches, locations of obstacles and infrastructure elements. We can also allow for enriching cartographical information using aerial farm robots equipped with video or photo cameras and additional sensors. It will be possible to add new layers to the farm map: infrared view, insect distribution, humidity, etc."
wherein each of the two or more emitters may be positioned at different angles to one another;
Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." FIG. 5, included below, demonstrates that the spray heads are positioned at different angles to one another.

    PNG
    media_image4.png
    463
    727
    media_image4.png
    Greyscale

and identify the imaged agricultural object as the indexed agricultural object.
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."

Regarding claim 23, Burema teaches a method comprising:
receiving data representing a subset of agricultural objects, the data including indexed locations of each of the agricultural objects,
Burema teaches ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, shown above, shows that the aerial farm robot receives data representing Field 12, a subset of the agricultural objects on the farm. The Examiner has interpreted "Field 12" as a field given the index number of 12. Burema further teaches ([0184]): "The control system uses a farm map with delineated fields, roads, buildings, etc. Each field corresponds to a physical continuous plot of arable land... The system operator can interactively edit the map to define field borders... As the base of this component, we use the Google Maps engine, but any other advanced GIS system can also be used."
receiving data representing one or more actions to be performed relative to the subset of agricultural objects;
Burema teaches ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, shown above, shows that the aerial farm robot receives data representing Field 12, a subset of the agricultural objects on the farm.
implementing a map including data configured to position two or more emitters of an agricultural projectile delivery system adjacent to an agricultural object within an geographic boundary,
Burema teaches ([0186]): "When the control system starts executing a service order, it has to split a field or block into bands in the case of spraying and fertilizing… and allocate aerial farm robots to those bands or rows." Burema further teaches ([0160]): "Farm Mapping - The operator takes a Google (or similar) map and overlays it with more current and precise aerial photos taken by an aerial farm robot equipped with a camera. The operator can define fields and blocks (sub-fields) by using a simple shape editor." Burema even further teaches ([0161]): "Band and Row Mapping - After the fields and blocks are defined in the system, the row direction and the width of the application band needs to be input by the operator." One of ordinary skill in the art would appreciate that in allocating positions to the aerial farm robots, the sprayer attached to the robots (see FIG. 14 for an example) are likewise positioned. Burema still further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of positioning two or more emitters.
detecting the agricultural object in association with one or more sensors,
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
selecting a first emitter from the two or more emitters to perform the first action;
Burema teaches ([0056]): "Toolsets 330 can be attached and detached depending on the farming tasks to be performed by the aerial farm robot." Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of selecting two or more emitters. FIG. 14, shown above, depicts a configuration where a sprayer is used to perform spraying. Further, Table 1 lists four different toolsets for Spraying, Planting, Localized Variable Depth Fertilizing, and Broadcast Fertilizing/Top Dressing.
wherein each of the two or more emitters may be positioned at different angles to one another;
Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." FIG. 5, included above, demonstrates that the spray heads are positioned at different angles to one another.
and causing the first emitter configured to perform the first action to emit a first agricultural projectile to intercept the agricultural object.
Burema teaches ([0056]): "Toolsets 330 can be attached and detached depending on the farming tasks to be performed by the aerial farm robot." Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of selecting two or more emitters. FIG. 14, shown above, depicts a configuration where a sprayer is used to perform spraying. Further, Table 1 lists four different toolsets for Spraying, Planting, Localized Variable Depth Fertilizing, and Broadcast Fertilizing/Top Dressing.
However, Burema does not teach agricultural objects comprising a botanical object, the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system about previously indexed agricultural objects, determining a stage of growth of the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, and identifying a corresponding action to be performed in association with the determined stage of growth of the detected agricultural object. Peters teaches an apparatus for plant management, comprising:
wherein an agricultural object comprises a botanical object;
Peters teaches ([0011]): "The input unit is configured to provide the processing unit with at least one image of a field. The processing unit is configured to analyse the at least one image to determine information relating to a plant that is present… If the determination is made that the plant is to be controlled by the plant control technology, the output unit is configured to output information useable to activate the plant control technology."
the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system about previously indexed agricultural objects;
Peters teaches ([0063]): "Then the information of the locations of the weeds can be used by a second platform, for example a robotic land vehicle that goes to the locations of the weeds and controls them, for example by applying a chemical spray at that location or mechanically extracting the weed - for example."
and determining a stage of growth of the detected agricultural object;
Peters teaches ([0032]): "The processing unit is configured to determine the size and the growth stage of the plants, when analyzing the image."
determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object,
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
and indexing the detected agricultural object if the detected agricultural object has not been indexed;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
and identifying a corresponding action to be performed in association with the determined stage of growth of the detected agricultural object;
Peters teaches ([0157]): "The processing unit then utilizes biodiversity settings and insect management settings, for this crop in this part of the world, and at the stage of its growth between seeding and harvesting, to determine if the plant should be sprayed with an insecticide and/or herbicide." Peters further teaches ([0162]): "The UAV shown in FIG. 4, then has a chemical spot spray gun, which enables it to spray a herbicide on a weed and has a chemical spot spray gun, which enables it to spray an insecticide on a crop plant or a weed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema to incorporate the teachings of Peter to provide agricultural objects comprising a botanical object, the agricultural delivery system being attached to a ground-based vehicle for maneuvering the agricultural delivery system about previously indexed agricultural objects, determining a stage of growth of the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, and identifying a corresponding action to be performed in association with the determined stage of growth of the detected agricultural object. Burema and Peters are directed towards the similar pursuit of plant management, and incorporating the teachings of Peters beneficially allows for a determination of whether or not a plant should be controlled with insecticide or herbicide. As indicated by Peters ([0038), this beneficially allows for the removal of detrimental weeds while preserving potentially beneficial insects (or removing both detrimental insects and detrimental weeds, should the situation require it).

Regarding claim 24, Burema and Peters teach the aforementioned limitations of claim 23. However, Burema does not outright teach that a location of the index locations is a point relative to a point of origin in a geographic boundary. Peters further teaches:
wherein a location of the index locations is a point relative to a point of origin in a geographic boundary.
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field." Here, the location of the index locations corresponds to stored locations within the geographic boundary of the field.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema, Peters, and Jia to further incorporate the teachings of Peters to provide that a  location of the index locations is a point relative to a point of origin in a geographic boundary.  Burema and Peters are directed towards the similar pursuit of plant management, and incorporating the teachings of Peters beneficially allows for a determination of whether or not a plant should be controlled with insecticide or herbicide. As indicated by Peters ([0038), this beneficially allows for the removal of detrimental weeds within a field while preserving potentially beneficial insects (or removing both detrimental insects and detrimental weeds, should the situation require it).

Regarding claim 25, Burema and Peters teach the aforementioned limitations of claim 23. However, Burema does not outright teach that a stage of growth is a determined physical form of an agricultural object that changes over time as the agricultural object grows. Peters further teaches:
a stage of growth is a determined physical form of an agricultural object that changes over time as the agricultural object grows.
Peters teaches ([0032]): "The processing unit is configured to determine the size and the growth stage of the plants, when analyzing the image." One of ordinary skill in the art would recognize that a growth stage of a plant corresponds to a physical form of an agricultural object that changes over time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to further incorporate the teachings of Peter to provide a stage of growth which is a determined physical form of an agricultural object that changes over time as the agricultural object grows. Further incorporating the teachings of Peters would be beneficial, as the changes in growth over time can have differing requirements for application of insecticide or fertilizer. For instance, allowing for the selective application of insecticide based on the stage of growth, which can beneficially prevent the killing of bees, as recognized by Peters ([0131]).

Regarding claim 27, Burema teaches a system, comprising:
a memory including executable instructions;
Burema teaches ([0194]): "In this example, the aerial farm robot path to a block, its active run, and its flight path back are internally represented as a waypoints sequence or waypoint program. This sequence is generated by the control system automatically and loaded into the aerial farm robot's "memory" before it leaves for a service run."
and a processor, responsive to executing the instructions, is configured to: receive data representing a subset of agricultural objects, the data including indexed locations of each of the agricultural objects,
Burema teaches ([0048]): "An aerial farm robot is a semi-autonomous multi- or single-rotor unmanned aerial vehicle (UAV) that can fly and execute at least some tasks autonomously using its built-in central processing unit (CPU) in conjunction with a series of sensors..." Burema further teaches  ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, included above, shows that the aerial farm robot receives data representing Field 12, a subset of the agricultural objects on the farm. The Examiner has interpreted "Field 12" as a field given the index number of 12. Burema even further teaches ([0184]): "The control system uses a farm map with delineated fields, roads, buildings, etc. Each field corresponds to a physical continuous plot of arable land... The system operator can interactively edit the map to define field borders... As the base of this component, we use the Google Maps engine, but any other advanced GIS system can also be used."
receive data representing one or more actions to be performed relative to the subset of agricultural objects;
Burema teaches ([0163]): "Service Order Execution - When the operator executes a service order, the control system loads the service order instructions over the communication network. Based upon these instructions, the aerial farm robot takes off from its parking rack..." Table 6, shown above, shows that the aerial farm robot receives data representing Field 12, a subset of the agricultural objects on the farm.
implement a map including data configured to position two or more emitters of an agricultural projectile delivery system adjacent to an agricultural object within an geographic boundary;
Burema teaches ([0186]): "When the control system starts executing a service order, it has to split a field or block into bands in the case of spraying and fertilizing… and allocate aerial farm robots to those bands or rows." Burema further teaches ([0160]): "Farm Mapping - The operator takes a Google (or similar) map and overlays it with more current and precise aerial photos taken by an aerial farm robot equipped with a camera. The operator can define fields and blocks (sub-fields) by using a simple shape editor." Burema even further teaches ([0161]): "Band and Row Mapping - After the fields and blocks are defined in the system, the row direction and the width of the application band needs to be input by the operator." One of ordinary skill in the art would appreciate that in allocating positions to the aerial farm robots, the sprayer attached to the robots (see FIG. 14 for an example) are likewise positioned. Burema still further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of positioning two or more emitters.
detect the agricultural object in association with one or more sensors,
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
select a first emitter from the two or more emitters to perform the first action,
Burema teaches ([0056]): "Toolsets 330 can be attached and detached depending on the farming tasks to be performed by the aerial farm robot." Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of selecting two or more emitters. FIG. 14, shown above, depicts a configuration where a sprayer is used to perform spraying. Further, Table 1 lists four different toolsets for Spraying, Planting, Localized Variable Depth Fertilizing, and Broadcast Fertilizing/Top Dressing.
and cause the first emitter configured to perform the first action to emit a first agricultural projectile to intercept the agricultural object,
Burema teaches in FIG. 14, shown above, a sample of mission plan execution logic where it is shown that a sprayer is caused to perform spraying along the agricultural object in segments 1, 2, and 3.
wherein the first agricultural projectile is a liquid-based projectile.
Burema teaches (Table 1): "The spraying toolset consists of a reservoir that holds liquid chemicals, pump and lance connected to one or several nozzles."
However, while Burema does teach that the fields can be divided into blocks within a field planted with different crops ([0184]) and that the camera is capable of optical plant recognition ([0051]), Burema does not outright teach agricultural objects comprising a botanical object, determining a stage of growth the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, and identifying  a first action to be performed in association with the determined stage of growth of the detected agricultural object. Peters teaches an apparatus for plant management, comprising:
wherein an agricultural object comprises a botanical object;
Peters teaches ([0011]): "The input unit is configured to provide the processing unit with at least one image of a field. The processing unit is configured to analyse the at least one image to determine information relating to a plant that is present… If the determination is made that the plant is to be controlled by the plant control technology, the output unit is configured to output information useable to activate the plant control technology."
and determine a stage of growth the detected agricultural object;
Peters teaches ([0032]): "The processing unit is configured to determine the size and the growth stage of the plants, when analyzing the image."
determine whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, 
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
and indexing the detected agricultural object if the detected agricultural object has not been indexed;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed will push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
identify a first action to be performed in association with the determined stage of growth of the detected agricultural object;
Peters teaches ([0157]): "The processing unit then utilizes biodiversity settings and insect management settings, for this crop in this part of the world, and at the stage of its growth between seeding and harvesting, to determine if the plant should be sprayed with an insecticide and/or herbicide." Peters further teaches ([0162]): "The UAV shown in FIG. 4, then has a chemical spot spray gun, which enables it to spray a herbicide on a weed and has a chemical spot spray gun, which enables it to spray an insecticide on a crop plant or a weed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema to incorporate the teachings of Peter to provide agricultural objects comprising a botanical object, determining a stage of growth the detected agricultural object, determining whether the detected agricultural object is an indexed agricultural object or a non-indexed agricultural object, indexing the detected agricultural object if the detected agricultural object has not been indexed, and identifying  a first action to be performed in association with the determined stage of growth of the detected agricultural object. Burema and Peters are directed towards the similar pursuit of plant management, and incorporating the teachings of Peters beneficially allows for a determination of whether or not a plant should be controlled with insecticide or herbicide. As indicated by Peters ([0038), this beneficially allows for the removal of detrimental weeds while preserving potentially beneficial insects (or removing both detrimental insects and detrimental weeds, should the situation require it).

Regarding claim 28, Burema and Peters teach the aforementioned limitations of claim 27. However, Burema does not outright teach selecting the source of the agricultural projectile for treatment based on the stage of growth of the detected agricultural object. Peters further teaches:
a subset of the instructions is configured to cause the processor to: select the source of agricultural projectile for treatment based on the determined stage of growth of the detected agricultural object.
Peters teaches ([0157]): "The processing unit then utilizes biodiversity settings and insect management settings, for this crop in this part of the world, and at the stage of its growth between seeding and harvesting, to determine if the plant should be sprayed with an insecticide and/or herbicide." Peters further teaches ([0162]): "The UAV shown in FIG. 4, then has a chemical spot spray gun, which enables it to spray a herbicide on a weed and has a chemical spot spray gun, which enables it to spray an insecticide on a crop plant or a weed." Though the example provided in paragraph [0162] is directed towards a UAV, one of ordinary skill in the art would recognize that the same principles would apply to a ground-based vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to further incorporate the teachings of Peter to provide selecting the source of the agricultural projectile for treatment based on the stage of growth of the detected agricultural object. Further incorporating the teachings of Peters beneficially allows for the selective application of insecticide based on the stage of growth, which can beneficially prevent the killing of bees, as recognized by Peters ([0131]).

Regarding claim 29, Burema and Peters teach the aforementioned limitations of claim 27. However, Burema does not outright teach that a stage of growth is a determined physical form of an agricultural object that changes over time as the agricultural object grows. Peters further teaches:
a stage of growth is a determined physical form of an agricultural object that changes over time as the agricultural object grows.
Peters teaches ([0032]): "The processing unit is configured to determine the size and the growth stage of the plants, when analyzing the image." One of ordinary skill in the art would recognize that a growth stage of a plant corresponds to a physical form of an agricultural object that changes over time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to further incorporate the teachings of Peter to provide a stage of growth which is a determined physical form of an agricultural object that changes over time as the agricultural object grows. Further incorporating the teachings of Peters would be beneficial, as the changes in growth over time can have differing requirements for application of insecticide or fertilizer. For instance, allowing for the selective application of insecticide based on the stage of growth, which can beneficially prevent the killing of bees, as recognized by Peters ([0131]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema and Peters in view of Yoshida et al. (US 2019/0261551 A1), hereinafter Yoshida.

Regarding claim 4, Burema and Peters teach the aforementioned limitations of claim 1. However, neither Burema nor Peters outright teach that receiving the data representing each of the agricultural objects comprises: receiving data representing a predicted image of the agricultural object, the predicted image being derived at the remote precision agricultural management platform to predict a change in an image from the one or more sensors of the detected agricultural object based on predicted growth. Yoshida teaches a fertilization design device, agricultural tool, fertilization design method and fertilization design program, comprising:
receiving the data representing each of the agricultural objects comprises: receiving data representing a predicted image of the agricultural object, the predicted image being derived at the remote precision agricultural management platform to predict a change in an image from the one or more sensors of the detected agricultural object based on predicted growth.
Yoshida teaches ([0036]): "The fertilization design device 100 is a device configured to perform fertilization design and includes a database reception unit... In the present embodiment, the fertilization design device 100... may be a tablet or a smartphone that can be carried, a desktop personal computer or a large-scale supercomputer that cannot be carried..." Yoshida further teaches ([0039]): "The database reception unit 101 receives map-form data (map data) in which criteria for the growth potential of crops based on freely selected indices are provided for each location (or a range that includes a freely selected location) of a fertilization target field having position information. The data received by the database reception unit 101 includes, for example, a growth map generated from growth data indicating a growth state of plants and the like..." Yoshida even further teaches ([0041]): "Note that, since the map data of the expected yield amount, obtained when captured images of growing crops are analyzed and the yield amount is predicted, is a parameter related to the growth state of the current state of presently existing crops, this information becomes part of the growth map."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Yoshida to provide receiving data representing a predicted image of the agricultural object, the predicted image being derived at the remote precision agricultural management platform to predict a change in an image from the one or more sensors of the detected agricultural object based on predicted growth. Burema and Yoshida are directed to similar endeavors (in this instance, particularly the application of agricultural projectiles) and both utilize some form of mapping data to manage application of agricultural projectiles. As such, it would be advantageous to incorporate the teachings of Yoshida, as doing so would serve to increase the amount of data available to the management platform. Burema states ([0174]) that the mapping module allows for the enrichment of cartographical information and addition of layers to the farm map (e.g., infrared view, insect distribution, humidity, etc.). This in mind, it naturally follows that it would be obvious to incorporate the predicted image of Yoshida, as expected yield amount would be an important statistic for farmers looking to estimate potential profit from their current crop.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema and Peters in view of Jia et al. (CN 206507106 U), hereinafter Jia.

Regarding claim 8, Burema and Peters teach the aforementioned limitations of claim 1. However, neither Burema nor Peters outright teach determining a first trajectory for the first emitter to intercept the agricultural object and based on the determined first trajectory, adjusting a position of the first emitter to emit the agricultural projectile at the agricultural object. Jia teaches an air-delivered intelligent spray robot coordination system, comprising:
determining a first trajectory for the first emitter to intercept the agricultural object;
Jia teaches ([0020]): "The wind direction signals of the external natural wind received by the four wind speed and wind direction sensors are fed back to the controller. The controller integrates the four signal information and controls the push-pull motor to drive the electric push-pull rod to adjust the vertical spray angle between the nozzle and the crop. The stepper motor rotates the head to adjust the horizontal spray angle between the nozzle and the crop."
and based on the determined first trajectory, adjusting a position of the first emitter to emit the agricultural projectile at the agricultural object.
Jia teaches ([0020]): "The wind direction signals of the external natural wind received by the four wind speed and wind direction sensors are fed back to the controller. The controller integrates the four signal information and controls the push-pull motor to drive the electric push-pull rod to adjust the vertical spray angle between the nozzle and the crop. The stepper motor rotates the head to adjust the horizontal spray angle between the nozzle and the crop."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Jia to provide determining a first trajectory for the first emitter to intercept the agricultural object, and based on the determined first trajectory, adjusting a position of the first emitter to emit the agricultural projectile at the agricultural object. Burema, Peters, and Jia are each directed towards the use of sprayers/emitters on agricultural robotic systems. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Jia, as doing so serves to reduce the drift of droplets and improve the coverage of droplets by compensating for the effects of wind, as recognized by Jia ([0004]).

Regarding claim 9, Burema, Peters, and Jia teach the aforementioned limitations of claim 8. Burema further teaches:
computing a spatial position of the first emitter;
Burema teaches ([0048]): "An aerial farm robot is a semi-autonomous multi- or single-rotor unmanned aerial vehicle (UAV) that can fly and execute at least some tasks autonomously using its built-in central processing unit (CPU) in conjunction with a series of sensors... These sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and a speed control."  Burema further teaches ([0056]): "Toolsets 330 can be attached and detached depending on the farming tasks to be performed by the aerial farm robot." Thus, when the emitter is attached to the aerial farm robot, the aerial farm robot and the emitter share a spatial position which is detected by the position sensor of the aerial farm robot.
and detecting whether the spatial position of the first emitter intersects a path specified by a map, the path being associated with the subset of indexed agricultural objects.
Burema teaches ([0206]): "Note that one active run can span several service bands. An aerial farm robot sends a data record to the control system containing the coordinates of the point where the filler had run out." FIG. 14 (shown above) shows a sample mission plan execution logic where it is shown that a sprayer is used to spray segments of crops along a path specified by the map. The coordinates sent when the filler runs out are the same as the spatial position of the emitter since the emitter is attached to the aerial farm robot, which intersects the specified path commanded by the control system.
However, Burema does not outright teach detecting displacement of a ground-based vehicle. Burema is modified to enable:
detecting displacement of the ground-based vehicle;
Burema teaches ([0048]): "An aerial farm robot is a semi-autonomous multi- or single-rotor unmanned aerial vehicle (UAV) that can fly and execute at least some tasks autonomously using its built-in central processing unit (CPU) in conjunction with a series of sensors... These sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and a speed control." Burema is modified such that the distance detection provided by the sensors are instead applied to the ground-based vehicle of Peters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema, Peters, and Jia to apply the teachings of Burema regarding distance detection to the ground-based vehicle of Peters. The vehicles of Burema and Peters are each used for the application of agricultural projectiles to agricultural objects. Accordingly, one of ordinary skill in the art would be motivated to make such a modification, as doing so would provide the predictable result of distance detection for a ground-based vehicle rather than an aerial vehicle, particularly since both vehicles are directed towards similar purposes.

Regarding claim 10, Burema, Peters, and Jia teach the aforementioned limitations of claim 9. Burema further teaches:
detecting the subset of agricultural objects in association with the one or more sensors;
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
identifying the subset of actions to be performed in association with the subset of agricultural objects;
Burema teaches in Table 6 (shown above) that the aerial farm robot receives instructions to broadcast spray the entirety of Field 12.
selecting the two or more emitters to perform the subset of actions;
Burema teaches ([0056]): "Toolsets 330 can be attached and detached depending on the farming tasks to be performed by the aerial farm robot." Burema further teaches (Table 1, item 4) that Broadcast Fertilizing is a toolset of the aerial farm robot. Thus, when broadcast spraying, the Broadcast Fertilizing toolset is selected. Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of positioning two or more emitters.
and causing the two or more emitters to emit a subset of agricultural projectiles to intercept the subset of agricultural objects.
Burema teaches in Fig. 14, shown above, sample mission plan execution logic where it is shown that a sprayer is caused to spray segments of crops. The fluid being sprayed is a subset of the fluid stored within the vehicle's reservoir.

Regarding claim 11, Burema, Peters, and Jia teach the aforementioned limitations of claim 10. However, Burema does not outright teach that the predetermined location is a point relative to a point of origin in a geographic boundary. Peters further teaches:
the predetermined location is a point relative to a point of origin in a geographic boundary.
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field." Here, the location of the index locations corresponds to stored locations within the geographic boundary of the field.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema, Peters, and Jia to further incorporate the teachings of Peters to provide that a  predetermined location is a point relative to a point of origin in a geographic boundary.  Burema and Peters are directed towards the similar pursuit of plant management, and incorporating the teachings of Peters beneficially allows for a determination of whether or not a plant should be controlled with insecticide or herbicide. As indicated by Peters ([0038)], this beneficially allows for the removal of detrimental weeds within a field while preserving potentially beneficial insects (or removing both detrimental insects and detrimental weeds, should the situation require it).

Regarding claim 12, Burema, Peters, and Jia teach the aforementioned limitations of claim 8. Burema further teaches:
generating control signals to drive the vehicle autonomously;
Burema teaches ([0113]): "The computer continuously sends direction and speed commands to the aerial farm robot in order to keep it on a predefined trajectory. The trajectory is maintained by the land computer."
computing a spatial position of the vehicle;
Burema teaches ([0113]): "With central control, an aerial farm robot's current position in space gets continuously tracked and its position transmitted to a land-based computer."
calculating a vehicular trajectory to intersect a path based on data representing the map;
Burema teaches ([0113]): "The computer continuously sends direction and speed commands to the aerial farm robot in order to keep it on a predefined trajectory. The trajectory is maintained by the land computer." FIG. 13 (shown below) shows that the predefined trajectory intersects a path based on map-identified crop rows.

    PNG
    media_image5.png
    439
    681
    media_image5.png
    Greyscale


and detecting a spatial position of the first emitter is adjacent to the path specified by the map, the path being associated with the subset of agricultural objects for which the two or more emitters are to perform a subset of actions.
Burema teaches ([0206]): "Note that one active run can span several service bands. An aerial farm robot sends a data record to the control system containing the coordinates of the point where the filler had run out." FIG. 14 (shown above) depicts a sample mission plan execution logic where it is shown that a sprayer is used to spray segments of crops along a path specified by the map. The coordinates sent when the filler runs out are the same as the spatial position of the emitter since the emitter is attached to the aerial farm robot, which intersects or is adjacent to the specified path commanded by the control system. Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of positioning two or more emitters.

Regarding claim 13, Burema, Peters, and Jia teach the aforementioned limitations of claim 12. Burema further teaches:
adjusting a rate of the displacement of the vehicle autonomously;
Burema demonstrates in FIG. 34 (shown below) an autonomous adjustment of speed from 10 m/s to 8 m/s.

    PNG
    media_image6.png
    888
    658
    media_image6.png
    Greyscale

detecting the subset of agricultural objects in association with the one or more sensors;
Burema teaches ([0051]): "An aerial farm robot might have one or more built-in cameras (such as black and white, high-resolution color, and night vision) to support vision based applications that provide functionality such as field mapping, or row and plant optical recognition."
and causing the two or more emitters to emit a subset of agricultural projectiles to intercept the subset of agricultural objects at the rate of displacement.
Burema teaches in FIG. 34 (shown above) the autonomous causing of emission from the sprayer at the set speed of 8 m/s. Burema further teaches ([0059]): "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of using two or more emitters.

Regarding claim 14, Burema, Peters, and Jia teach the aforementioned limitations of claim 13. Burema further teaches:
generating the control signals to drive the vehicle autonomously comprises:  receiving a first subset of data representing the vehicular trajectory, the data being generating at teleoperator controller;
Burema teaches ([0113]): "The computer continuously sends direction and speed commands to the aerial farm robot in order to keep it on a predefined trajectory. The trajectory is maintained by the land computer."
and causing the two or more emitters to emit a subset of agricultural projectiles responsive to a second subset of data originating at the teleoperator controller.
Burema teaches in FIG. 34 (shown above) emission of agricultural projectiles from the sprayer responsive to the second subset of data which toggles sprayer activation. "Depending on desired coverage we can deploy either one or two spray heads, as shown in FIG. 5." Thus, Burema is capable of using two or more emitters.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema and Peters in view of Wu et al. (US 2019/0150357 A1), hereinafter Wu.

Regarding claim 15, Burema and Peters teach the aforementioned limitations of claim 1. Burema further teaches:
and triggering propulsion of the agricultural projectile.
Burema teaches in FIG. 14, shown above, a sample of mission plan execution logic where it is shown that a sprayer is triggered to perform spraying.
However, neither Burema nor Peters outright teach the identification of an optical sight associated with the emitter nor a detection of the alignment of the optical sight and the target. Wu teaches a monitoring and control implement for crop improvement, comprising:
causing the emitter configured to perform the first action to emit an agricultural projectile to intercept the agricultural object comprises: identifying an optical sight associated with the emitter; 
Wu teaches ([0097]): "Programs stored on the processors of each image sensor unit 50, address each array element to collect image information regarding the element (e.g., color or intensity), then perform calculations for each algorithm, to come to decisions, determine whether further action should be taken (e.g. notify the shanks, disks, spray nozzle to take action)."
detecting alignment of the optical sight and a target;
Wu teaches ([0098]): "During pre-emergent stage of planting (crop leaf has not emerged from the soil), the following example methods or electronic triggers include… 7) pinpoint the location of any identified weed; 8) spray the area when the spray vehicle reaches the weed location. After the pixel data (images) are captured, the processor exercises these methods to decide whether to release the herbicide. As soon as one pixel (or element 101) triggers one or more of these conditions and indicates a likelihood of weeds, the spray vehicle releases herbicide from the spray nozzle that is associated with the image sensor (e.g. camera) unit 50 and processor that flagged or identified a "weed". In some embodiments, to reduce the likelihood of false triggers, multiple pixels or at least a selected number of pixels are each required to satisfy one or more of the conditions stored or programmed into the computer processor in order to fully trigger the spray nozzle to actually release the herbicide to kill the weeds... For example, some types of weeds would likely be both a different height and have different number of leaves (bushiness) as compared to the crop plant. Then to reduce the likelihood of false triggers, both conditions would be passed in some embodiments in order for herbicide to be released." In short, image sensor unit 50 must be properly aligned with the target (here, weeds) in order to avoid falsely triggering and spraying herbicide onto a crop plant. To do this, Wu ensures that the optical sight (pixels) is aligned with proper triggers for the target.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Wu to provide the identification of an optical sight associated with the emitter and a detection of the alignment of the optical sight and the target. Burema and Wu are directed to similar endeavors (in this instance, particularly the application of agricultural projectiles). Incorporating the teachings of Wu would be advantageous, as it would allow for the application of the agricultural projectile in such a manner that the agricultural projectile may be selectively applied to specific agricultural objects (e.g., a crop or a weed), as exemplified by Wu ([0098]). In the case of application of fertilizer or herbicides, this would prevent the application of fertilizer to weeds and herbicides to crops, since the application in either scenario would be undesirable.

Regarding claim 16, Burema and Peters teach the aforementioned limitations of claim 1. However, neither Burema nor Peters outright teach the identification of an optical sight associated with the emitter and the association of a corresponding action with the optical sight to determine a point in time to activate a trigger. Wu teaches a monitoring and control implement for crop improvement, comprising:
identifying the corresponding action to be performed in association with the agricultural object comprises: identifying an optical sight associated with the first emitter;
Wu teaches ([0097]): "Programs stored on the processors of each image sensor unit 50, address each array element to collect image information regarding the element (e.g., color or intensity), then perform calculations for each algorithm, to come to decisions, determine whether further action should be taken (e.g. notify the shanks, disks, spray nozzle to take action)."
and associating the corresponding action with the optical sight to determine a point intime to activate a trigger.
Wu teaches ([0098]): "During pre-emergent stage of planting (crop leaf has not emerged from the soil), the following example methods or electronic triggers include… 7) pinpoint the location of any identified weed; 8) spray the area when the spray vehicle reaches the weed location. After the pixel data (images) are captured, the processor exercises these methods to decide whether to release the herbicide."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Wu to provide the identification of an optical sight associated with the emitter and the association of a corresponding action with the optical sight to determine a point in time to activate a trigger. Burema and Wu are directed to similar endeavors (in this instance, particularly the application of agricultural projectiles). Incorporating the teachings of Wu would be advantageous, as doing so would prevent the application of the agricultural projectile until the specified time for activation of the trigger. By waiting to apply the agricultural projectile until the determined point in time, less agricultural projectile is wasted. More specifically, in the case of the application of herbicides, this would reduce the amount of herbicide accidentally applied to crops since the application of the herbicide must wait to occur when the spray vehicle and emitter arrive at the location of the identified weed(s), thereby reducing agricultural projectile waste and helping to prevent unintended damage to healthy crops.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema and Peters in view of Saito et al. (US 2019/0072937 A1), hereinafter Saito.

Regarding claim 21, Burema and Peters teach the aforementioned limitations of claim 1. However, while Burema does teach ([0066]) the regulation of an amount of fertilizer to be distributed, neither Burema nor Peters outright teach selecting an amount of the agricultural projectile for treatment based on a type of the detected agricultural object, and causing the two or more emitters to emit the selected amount of the agricultural projectile. Saito teaches a device, method, and program for controlling an agricultural machine, comprising:
selecting an amount of the agricultural projectile for treatment based on a type of the detected agricultural object;
Saito teaches ([0046]): "The fertilizer application amount value calculator 107 calculates a target amount of fertilizer application at a freely selected location in the field, from the data of the necessary amount of fertilizer application, in consideration of the growth data at the freely selected location." Saito further teaches ([0043]): "The growth data receiving unit 104 receives a growth condition of the crop in the traveling route, which is received by the mobile body route receiving unit 101. The growth data is obtained by the growth condition sensor 11 and is received by the growth data receiving unit 104. The growth data is represented by N-step evaluation of the growth condition."
and causing the two or more emitters to emit the selected amount of the agricultural projectile.
([0046]): "The fertilizer application amount value calculator 107 calculates a target amount of fertilizer application at a freely selected location in the field, from the data of the necessary amount of fertilizer application, in consideration of the growth data at the freely selected location." Saito further teaches ([0031]): "The liquid fertilizer may be used by spraying. In addition, the fertilizer distributing device may employ a structure that plows the soil and then distributes fertilizer thereto." The Examiner notes that Burema already provides two or more emitters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Saito to provide selecting an amount of the agricultural projectile for treatment based on a type of the detected agricultural object, and causing the one or more emitters to emit the selected amount of the agricultural projectile. Incorporating the teachings of Saito beneficially allows for the selection of an amount of fertilizer which is beneficial for a plant at a given growth stage, as recognized by Saito ([0046]). Further, the teachings of Saito are readily modified to instead rely upon the emitters of Burema, which are already capable of regulating the amount of fertilizer distributed, as recognized by Burema ([0066]).

Regarding claim 22, Burema and Peters teach the aforementioned limitations of claim 17. However, while Burema does teach ([0066]) the regulation of an amount of fertilizer to be distributed, neither Burema nor Peters outright teach selecting an amount of the agricultural projectile for treatment based on a type of the detected agricultural object, and causing the two or more emitters to emit the selected amount of the agricultural projectile. Saito teaches a device, method, and program for controlling an agricultural machine, comprising:
a subset of the instructions is configured to cause the processor to: select an amount of the agricultural projectile for treatment based on a type of the detected agricultural object;
Saito teaches ([0046]): "The fertilizer application amount value calculator 107 calculates a target amount of fertilizer application at a freely selected location in the field, from the data of the necessary amount of fertilizer application, in consideration of the growth data at the freely selected location." Saito further teaches ([0043]): "The growth data receiving unit 104 receives a growth condition of the crop in the traveling route, which is received by the mobile body route receiving unit 101. The growth data is obtained by the growth condition sensor 11 and is received by the growth data receiving unit 104. The growth data is represented by N-step evaluation of the growth condition."
and cause the two or more emitters to emit the selected amount of the agricultural projectile.
([0046]): "The fertilizer application amount value calculator 107 calculates a target amount of fertilizer application at a freely selected location in the field, from the data of the necessary amount of fertilizer application, in consideration of the growth data at the freely selected location." Saito further teaches ([0031]): "The liquid fertilizer may be used by spraying. In addition, the fertilizer distributing device may employ a structure that plows the soil and then distributes fertilizer thereto." The Examiner notes that Burema already provides two or more emitters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Saito to provide selecting an amount of the agricultural projectile for treatment based on a type of the detected agricultural object, and causing the one or more emitters to emit the selected amount of the agricultural projectile. Incorporating the teachings of Saito beneficially allows for the selection of an amount of fertilizer which is beneficial for a plant at a given growth stage, as recognized by Saito ([0046]). Further, the teachings of Saito are readily modified to instead rely upon the emitters of Burema, which are already capable of regulating the amount of fertilizer distributed, as recognized by Burema ([0066]).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burema and Peters in view of Dooley et al. (US 2015/0128364 A1), hereinafter Dooley.

Regarding claim 26, Burema and Peters teach the aforementioned limitations of claim 25. However, neither Burema nor Peters outright teach selecting a second emitter from the two or more emitters to perform a second action, and causing the second emitter configured to perform the second action to emit a second agricultural projectile in a second trajectory, different from the first trajectory, to intercept another agricultural object, wherein the second agricultural projectile is a liquid-based projectile in an amount different than the first agricultural projectile. Dooley teaches an autonomous robot with sprayer nozzles, comprising:
selecting a second emitter from the two or more emitters to perform a second action;
Dooley teaches ([0124]): "As shown in FIGS. 4, 9B and 9C, in some examples, the fluid applicator 462 is a sprayer 462 that includes at least two nozzles 464a, 464b, each distributing the fluid 172 evenly across the floor surface 10 in two strips of applied fluid 173a, 173b. The two nozzles 464a, 464b are each configured to spray the fluid at an angle and distance different than another nozzle 464a, 464b. In some examples, the two nozzles 464a, 464b are vertically stacked in a recess in the fluid applicator 462 and angled from horizontal and spaced apart from one another such that one nozzle 464a sprays relatively longer lengths of fluid 172a forward and downward to cover an area in front of the robot 400 with a forward supply of applied fluid 173a, and the other nozzle 464b sprays relatively shorter lengths fluid 172b forward and downward to leave a rearward supply of applied fluid 173b on an area in front of but closer to the robot 400 than the area of applied fluid 173a dispensed by the top nozzle 464a."
and causing the second emitter configured to perform the second action to emit a second agricultural projectile in a second trajectory, different from the first trajectory, to intercept another agricultural object,
Dooley teaches ([0124]): "As shown in FIGS. 4, 9B and 9C, in some examples, the fluid applicator 462 is a sprayer 462 that includes at least two nozzles 464a, 464b, each distributing the fluid 172 evenly across the floor surface 10 in two strips of applied fluid 173a, 173b. The two nozzles 464a, 464b are each configured to spray the fluid at an angle and distance different than another nozzle 464a, 464b. In some examples, the two nozzles 464a, 464b are vertically stacked in a recess in the fluid applicator 462 and angled from horizontal and spaced apart from one another such that one nozzle 464a sprays relatively longer lengths of fluid 172a forward and downward to cover an area in front of the robot 400 with a forward supply of applied fluid 173a, and the other nozzle 464b sprays relatively shorter lengths fluid 172b forward and downward to leave a rearward supply of applied fluid 173b on an area in front of but closer to the robot 400 than the area of applied fluid 173a dispensed by the top nozzle 464a." Though the robot of Dooley is not directly concerned with agricultural applications, one of ordinary skill in the art would be capable of modifying the principles taught by Dooley to instead aim the nozzles towards areas corresponding to the agricultural objects of Burema.
wherein the second agricultural projectile is a liquid-based projectile in an amount different than the first agricultural projectile.
Dooley teaches ([0124]): "As shown in FIGS. 4, 9B and 9C, in some examples, the fluid applicator 462 is a sprayer 462 that includes at least two nozzles 464a, 464b, each distributing the fluid 172 evenly across the floor surface 10 in two strips of applied fluid 173a, 173b. The two nozzles 464a, 464b are each configured to spray the fluid at an angle and distance different than another nozzle 464a, 464b. In some examples, the two nozzles 464a, 464b are vertically stacked in a recess in the fluid applicator 462 and angled from horizontal and spaced apart from one another such that one nozzle 464a sprays relatively longer lengths of fluid 172a forward and downward to cover an area in front of the robot 400 with a forward supply of applied fluid 173a, and the other nozzle 464b sprays relatively shorter lengths fluid 172b forward and downward to leave a rearward supply of applied fluid 173b on an area in front of but closer to the robot 400 than the area of applied fluid 173a dispensed by the top nozzle 464a." Here, the second agricultural projectile is distributed in relatively shorter lengths of fluid (i.e., an amount different than the first agricultural projectile).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Dooley to provide selecting a second emitter from the two or more emitters to perform a second action, and causing the second emitter configured to perform the second action to emit a second agricultural projectile in a second trajectory, different from the first trajectory, to intercept another agricultural object, wherein the second agricultural projectile is a liquid-based projectile in an amount different than the first agricultural projectile. Burema, Peters, and Dooley are each directed towards the use of sprayers/emitters on robotic systems. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Dooley, as doing so allows for application of the projectile in two separate, but relevant locations, as recognized by Dooley ([0124]).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Burema and Peters in view of Bongartz et al. (US 2019/0259108 A1), hereinafter Bongartz.

Regarding claim 30, Burema and Peters teach the aforementioned limitations of claim 28. However, neither Burema nor Peters outright teach the identification of physical forms comprising a blossom, a bud, and a fruit. Bongartz teaches controlled agricultural systems and methods of managing agricultural systems, comprising:
the physical form comprises a blossom, a bud and a fruit.
Bongartz teaches ([2303]): "Sensing the growth status of the plants by means of the sensor device 150." Bongartz further teaches ([2304]): "The growth parameters sensed may comprise the size, shape and color of the plants including their flowers, buds or fruits."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burema and Peters to incorporate the teachings of Bongartz to provide the identification of physical forms comprising a blossom, a bud, and a fruit. Burema is already capable of plant optical recognition ([0051]); as such, it would be beneficial to incorporate the teachings of Bongartz in order to provide greater specificity during plant optical recognition. Even further, since blossoms, buds, and fruits frequently correspond to growth stages of plants, such an arrangement would serve to improve the determination of the plant's stage of growth.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (US 2018/0092304 A1) teaches methods for pruning and harvesting fruit plants with the use of image recognition algorithms. Crinklaw et al. (US 9,877,470 B2) teaches a robotic agricultural system wherein a control center wirelessly informs vehicles of their respective paths and confirms whether or the vehicles are following the paths. Chen et al. (US 2020/0125122 A1) teaches an unmanned ground vehicle capable of adjusting an amount of agricultural projectile based on a speed of the vehicle ([0031]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662